 

Exhibit 10.26



 

Protalex, Inc.

131 Columbia Turnpike, Suite 1

Florham Park, New Jersey 07392

 



  July 15, 2016

 



Niobe Ventures, LLC

410 Park Ave

New York, NY 10022

 

Re: Agreement to Exchange Outstanding Debt

 

Gentlemen:

 

This will confirm the agreement we have reached with respect to the outstanding
debt due and owing from Protalex, Inc. (“Protalex”) to Niobe Ventures, LLC
(“Niobe”) as evidenced by promissory notes issued by Protalex to Niobe (the
“Notes”).

 

Simultaneous with the effectiveness of the Company’s Registration Statement on
Form S-1 (SEC File No. 333-206008) with respect to a “Qualified Public
Offering”, the Company and Niobe hereby unconditionally agree to exchange,
concurrently with the closing of such Qualified Public Offering, the full
principal amount of the Notes and fifty (50%) percent of the accrued and unpaid
interest due under the Notes for shares of Protalex common stock, par value
$.00001 per share (“Common Stock”), at the price per share that Common Stock is
sold to the public investors in a Qualified Public Offering. Upon such exchange,
the outstanding indebtedness represented by the Notes and all of the rights,
duties and obligations of all parties to the credit facility agreements relating
to the Notes, the Notes and the related security agreements shall immediately
terminate, other than Niobe’s right to the payment in cash of accrued and unpaid
interest under the Notes as provided for below.

 

A “Qualified Public Offering” shall mean a public offering of Protalex Common
Stock yielding gross proceeds to Protalex of at least $7.0 million.

 

Within five business days following the closing of a Qualified Public Offering,
fifty (50%) percent all accrued and unpaid interest due under the Notes shall be
paid to Niobe in cash.

 

Niobe agrees and acknowledges that the shares of Common Stock to be issued to
Niobe upon conversion of the Notes as contemplated by this letter agreement (the
“Shares”) will be “restricted securities” and that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities law and that it is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares otherwise in compliance with applicable federal and state securities
laws). Niobe further agrees to enter into a customary lockup agreement covering
all such Shares in favor of the underwriter of the Qualified Public Offering on
the same terms as shall apply to the Company and its officers and directors.

 

 

 



Upon issuance of the Shares as contemplated by this letter agreement, the Shares
shall be duly authorized, full paid and nonassessable shares of Common Stock.

 

In furtherance of the transactions contemplated by this letter agreement, each
of Protalex and Niobe, at any time or from time to time after the date hereof,
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party or any underwriter of such Qualified Public
Offering may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereto.

 

In the event that a Qualified Public Offering is not consummated on or before
October 31, 2016 as contemplated by the related underwriting agreement, then
this letter agreement and the rights and obligations hereunder shall be null and
void, ab initio.

 

This agreement amends and restates the Agreement to Exchange Outstanding Debt
entered into between the parties hereto on June 3, 2016 and supersedes that
agreement in all respects.

 

 



 

Sincerely,

 

PROTALEX, INC.

 

 

By: /s/ Kirk Warshaw                      

Kirk Warshaw

Chief Financial Officer

 

 



AGREED TO AND ACCEPTED:

 

NIOBE VENTURES, LLC

 

By: /s/ Arnold P. Kling                    

Arnold P. Kling, Manager

 

 

 



 

 

